Exhibit 10.18

MASTER ENVIRONMENTAL SERVICES AGREEMENT

THIS MASTER ENVIRONMENTAL SERVICES AGREEMENT (“Agreement”) is dated Feb. 1st,
2013, between WAL-MART STORES, INC. (“Wal-Mart”), a Delaware corporation, with
its principal place of business at 702 S.W. 8th Street, Bentonville, AR 72716,
and Quest Resource Mgt Group (“Contractor”), a LLC with offices at 6175 Main St.
Suite 420, Frisco, TX 75034.

The parties, in consideration of mutual promises made, agree as follows:

 

1. SERVICES

Wal-Mart may require technical, consulting, engineering, maintenance,
remediation, materials handling, and/or collection services (collectively the
“Services”) at its lands, structures, facilities or other properties (“Sites”)
in connection with the management of certain substances and/or recoverable
materials regulated by laws or regulations to protect the public health or the
environment due to their characteristics or as a result of their quantities or
both (“Materials”). By execution of this Agreement, Contractor agrees to perform
such Services pursuant to the scopes of work issued by Wal-Mart and attached to
this Agreement as Exhibit A and with all Environmental Laws as defined in
Section 3(c) of this Agreement. All Scopes of Work issued under this Agreement
and all Services performed pursuant to Scopes of Work shall be subject to the
terms of this Agreement; any conflict in terms shall be resolved in favor of
this Agreement. Notwithstanding the foregoing, Contractor shall furnish and
perform, at no additional cost to Wal-Mart, any labor, documentation, reports,
materials, time or equipment that may reasonably be inferred from the Scope of
Work or from prevailing custom or trade usage as being required to produce the
intended result whether or not specifically called for in the Scope of Work.

As used in this Agreement, “Wal-Mart” means any one or more of any of Wal-Mart
Stores, Inc.’s affiliates, subsidiaries, successors or assigns, currently
existing or not yet formed, including but not limited to Wal-Mart Stores East,
LP; Wal-Mart Stores Texas, LLC; Wal-Mart Stores Louisiana, LLC; Wal-Mart Stores,
Arkansas, LLC; Sam’s East, Inc., Sam’s West, Inc.; Wal-Mart.com USA, LLC; and
Wal-Mart Transportation, LLC.

 

2. PROFESSIONALISM

(a) Licenses, Permits, etc. Contractor certifies that it is authorized,
licensed, and engaged in the business of providing the Services, understands the
currently known hazards related to the Services, and will maintain the required
licenses, certifications, permits and such other governmental authorizations and
approvals necessary to perform the Services. Contractor will provide Wal-Mart
copies of Contractor’s applicable permits, certifications, and licenses at
Wal-Mart’s written request.

(b) Industry Standards. Contractor shall, at all times during this Agreement,
provide the Services in accordance with the highest accepted industry
principles, practices, and standards, in a manner consistent with the highest
level of care and skill exercised by members of the industry currently
practicing under similar conditions, and in a safe, efficient manner.
Additionally, Contractor shall comply with all of Wal-Mart’s security policies
and requirements, including but not limited to Wal-Mart’s Information Technology
Security Requirements, attached hereto as Exhibit D.

(c) Environmental Compliance. If Contractor determines that an environmental
hazard or compliance issue arises at any Wal-Mart Site while performing the
Services, Contractor will immediately notify Wal-Mart in writing and by
telephone in accordance with Section 19 of this Agreement. Likewise, if
Contractor discovers or identifies conditions which it reasonably believes
Wal-Mart is required by law to report to a public agency, it shall notify
Wal-Mart immediately, and in no event more than twenty-four (24) hours after
discovery or identification of such conditions, by hand delivery or facsimile as
specified in Section 19 of this Agreement. Contractor shall not itself notify a
public agency of such conditions without Wal-Mart’s authorization and consent
unless otherwise required to do so by law. Notwithstanding the foregoing,
Contractor is under no obligation to investigate or discover such environmental
hazards or



--------------------------------------------------------------------------------

   Contract Number:   

 

 

compliance issues. Contractor understands that the Services relate to Sites that
may or may not contain Materials and that the Services in the Scopes of Work may
involve the management and movement of Materials either on-site, off-site or
both, at Contractor’s sole risk.

 

3. STRICT COMPLIANCE WITH APPLICABLE LAWS

Contractor acknowledges that different types of Materials have different
treatment, handling, or processing requirements and that those differ from state
to state and locality to locality. Contractor hereby agrees to comply with the
legal requirements and standards of its industry, including strict compliance
with all federal, state and local applicable laws, rules and regulations, and
Environmental Laws in connection with the Services. Specifically, Contractor
agrees to the following:

(a) General. Contractor shall fully comply with all applicable federal, state
and local laws, ordinances, statutes, rules, and regulations relating to the
performance of the Services, including without limitation, all Environmental
Laws as defined in this Section, and laws governing the employment and safety of
its workers, such as OSHA regulations, including, but not limited to those that
require Contractor to take all precautions to protect the public and the safety
and health of individuals that perform Services, and to train the individuals
who perform Services on the use of chemicals and equipment.

(b) Immigration. Contractor shall comply with the immigration Reform and Control
Act of 1986, as amended, the Immigration and Nationality Act, as amended, and
the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, as
amended, and any successor statutes, laws, rules and regulations thereto
(collectively, the “Immigration Laws”).

(i) After the Effective Date, Contractor shall maintain photocopies of all
supporting employment eligibility and identity documentation for all employees
who are hired by Contractor after such date.

(ii) Except to the extent expressly set forth in Exhibit B, Contractor
represents that it has not been the subject of enforcement or other action by
U.S. Immigration and Customs Enforcement (“ICE”) within the two (2) year period
prior to the Effective Date of this Agreement. Any disclosure by Contractor
pursuant to this subparagraph shall be attached to Exhibit B on Contractor’s or
its legal counsel’s letterhead and shall describe in reasonable detail each
event of enforcement or action by ICE. Contractor further represents and
warrants that the disclosure contained in Exhibit B is correct and complete and
does not fail to state any material fact that would make the representations,
warranties or statements contained in this Agreement or Exhibit B misleading.
Wal-Mart reserves the right to terminate this Agreement (including all
outstanding Scopes of Work) immediately, in its sole discretion, depending upon
the information provided by the Contractor pursuant to this subparagraph. From
time to time as Wal-Mart may request, Contractor shall provide Wal-Mart with a
written certification making the representations and warranties set forth in
this subparagraph.

(iii) From time to time as Wal-Mart may request in its sole discretion,
Contractor shall, at its expense, audit the Form I-9s for compliance for each of
its employees performing Services under any Scope of Work. At Wal-Mart’s option,
such audit shall be performed either by Contractor or by Contractor’s third
party immigration attorney or consultant, who must be experienced and trained in
the field of immigration compliance. Such audit shall be completed within five
(5) days after Wal-Mart’s request and Wal-Mart may suspend the Services pending
the completion of any such audit. Upon completion of the audit, Contractor or
its third party auditor, as applicable, will execute a certification which shall
be in substantially the form set forth in Exhibit C. Contractor shall retain all
such certifications on file during the term of this Agreement, and will deliver
all such certifications to Wal-Mart at Wal-Mart’s request, Wal-Mart may also
elect, at its discretion, to request Contractor participate in third party
remote reviews that Wal-Mart will facilitate.

 

2



--------------------------------------------------------------------------------

   Contract Number:   

 

 

(c) Environmental. Contractor shall fully comply with all applicable federal,
state and local laws, rules and regulations, and all orders, judgments, notices
or permits issued, promulgated and entered pursuant thereto, relating to
pollution or protection of the environment (including ambient air, surface
water, groundwater, land surface, or subsurface strata), including: (i) laws
relating to emissions, discharges, releases or threatened releases of
pollutants, contaminants, chemicals, industrial materials, wastes, or other
substances into the environment, and (ii) laws relating to the identification,
generation, manufacture, processing, distribution, use, collection, treatment,
storage, disposal, recovery, transport, or other handling of pollutants,
contaminants, chemicals, industrial materials, wastes or other substances (the
“Environmental Laws”). By way of example only, Environmental Laws include the
Resource Recovery and Conservation Act as amended (“RCRA”), Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(“CERCLA”), the Toxic Substances Control Act, as amended, the Hazardous
Materials Transportation Act, as amended, the Safe Drinking Water Act, as
amended, the Clean Air Act, as amended, the Clean Water Act, as amended, the
Occupational Safety and Health Act, as amended, and all analogous laws
promulgated or issued by any state, local, or other governmental authority.

For purposes of this Agreement, hazardous wastes, special wastes or other types
of wastes shall be as defined under the Environmental Laws.

(d) Notification. Contractor shall immediately, and in any event within
twenty-four (24) hours, notify Wal-Mart in writing and by in-person telephone
voice communication (not voicemail) of any scheduled and unscheduled
inspections, work site enforcement action, investigations, inquiries, visits or
audits conducted by the United States Environmental Protection Agency (“EPA”),
the United States Department of Homeland Security (“DHS”), or any other federal,
state or local agency or authority related to environmental, immigration or
employee-safety issues of Contractor, its agents, or employees related to the
provision of Services. Contractor shall provide Wal-Mart, upon request, copies
of any documentation, electronic communication, or other communication resulting
from any such scheduled and unscheduled inspections, work site enforcement
actions, investigations, inquiries, visits or audits conducted by any of the
above listed entities. Contractor shall also immediately provide notice to
Wal-Mart of any material change in any license/certification, or any disclosure
required pursuant to this Agreement, to the extent same is related to the
provision of the Services.

 

4. TERM; TERMINATION

This Agreement will become effective on Feb. 1, 2013 (the “Effective Date”) and
will continue until terminated in accordance with this Agreement. Either party
may, at any time, terminate any Scope of Work or this Agreement, in whole or in
part (including, without limitation, Services at one or more Sites under any
Scope of Work), for any reason or no reason at all, upon ninety (90) days’ prior
written notice to the other party. Termination of this Agreement in its entirety
will, automatically and without further notice, be deemed a termination of all
outstanding Scopes of Work. Subject to the terms of this Agreement, Wal-Mart
will only pay Contractor for Services provided prior to the effective date of
termination.

If Contractor is in material breach of any Scope of Work or this Agreement,
Wal-Mart may immediately terminate any Scope of Work or this Agreement, in whole
or in part (including, without limitation, one or more Sites or Services under
any Scope of Work), or suspend all or any portion of the Services, upon written
notice to Contractor. Without limiting the foregoing, Contractor will be deemed
to be in material breach of this Agreement if Contractor violates any provision
of Sections 2, 3 and 9 of this Agreement or if any governmental authority
determines that Contractor has not complied with any applicable immigration or
Environmental Laws.

 

5. PAYMENT, INVOICING AND SET-OFF

(a) Invoice Timing. Contractor may not issue any invoice to Wal-Mart for
Services not yet performed or issue any invoice at rates other than those agreed
to by the parties. For recurring Services under a Scope of Work, Contractor will
invoice Wal-Mart monthly for Services performed during the

 

3



--------------------------------------------------------------------------------

   Contract Number:   

 

 

previous calendar month. For one-time Services under a Scope of Work, Contractor
will invoice Wal-Mart upon completion of the Services. Contractor’s invoices
will include all costs and taxes associated with the Services in each Scope of
Work.

(b) Payment Terms. Walmart and Contractor agree to the following payment terms:

For Contractors utilizing Wal-Mart’s Electronic Data interchange (“EDI”)
invoicing program, payment terms are as follows (check selected payment term):

x  2.0% 10, Net 30

¨  1.5% 15, Net 30

¨  1.0% 20, Net 30

For Contractors electing not to participate in Wal-Mart’s EDI invoicing program
(check the box below), net payment shall be due forty-five (45) days from
receipt of invoice by Walmart (Walmart may elect to pay via Electronic Funds
Transfer (“EFT”) to meet said terms):

¨  Net 45

(c) Invoice Content. Wal-Mart reserves the right to withhold payment on any
invoices that do not include the following information: (a) invoice number;
(b) invoice date; (c) date of service; (d) detailed description of Services;
(e) itemized invoice amount; (f) contract number; (g) facility number and
location; (h) Contractor’s supplier number; and (i) any other information
required to be included in the invoice pursuant the Scope of Work or any Exhibit
or Attachment to this Agreement Unless otherwise agreed in a Scope of Work,
Contractor must submit a separate invoice for each Scope of Work.

Contractor shall submit invoices to:

 

                                                                      

                                                                      

                                                                      

                                                                      

(d) Set-Off. Wal-Mart may recoup, set-off, or credit against amounts owed to
Contractor any amounts that Contractor owes to Wal-Mart on any matter, whether
or not related to the Services, any Scope of Work or this Agreement.

 

6. ACCESS TO PREMISES

Wal-Mart grants to Contractor, its agents and employees reasonable access to the
Sites, rights-of-way and easements for purposes of providing the Services,
including but not limited to off-site lands and facilities as are reasonably
necessary to conduct investigation or monitoring. Contractor agrees to comply
with Wal-Mart’s safety procedures, operational restrictions (if any) and
scheduling limitations while at the Sites, which procedures have been reasonably
provided in writing to Contractor in advance. Routine Service is to be performed
between 7:30 a.m. and 5:30 p.m., local time, Monday through Friday. Contractor
must obtain approval from a salaried member of management at the Site to perform
any routine Service outside of normal service hours.

 

7. ACCESS TO RECORDS AND INSPECTIONS / REPORTING

(a) Audit Rights. Contractor shall at all times keep accurate books, records,
and accounts at its place of business showing, where applicable, the actual
costs and expenses that Contractor incurs in connection with the Services.
Contractor shall permit, at all reasonable times, duly authorized
representatives of Wal-Mart to inspect and have access to the books, records,
including electronic data, permits, including but not limited to the permits of
any TSD facility receiving Materials or waste, if

 

4



--------------------------------------------------------------------------------

   Contract Number:   

 

 

applicable, information regarding all subcontractors used by Contractor in
performance of the Services, any and all documentation generated from
inspections, audits or other visits by the EPA, the DHS, or any other federal,
state or local governmental agency or authority related to environmental,
immigration or employee safety issues of Contractor, its agents or employees,
and any other documentation pertaining to the performance of the Services for
the purpose of auditing and verifying the performance of the Services, the
charges for the Services, and verifying that the Services have been performed in
compliance with all applicable federal, state and local laws and regulations.
Contractor will provide Wal-Mart, upon reasonable request, access to its
facility to conduct assessments. Contractor shall preserve all documentation
pertaining to the Services for a period of three (3) years following completion
of the Services. Any such audit shalt be at Contractor’s expense.

(b) Inspection Rights. Contractor will permit, and require each of its
subcontractors to permit, Wal-Mart, its employees or agents to conduct scheduled
or unscheduled, physical inspections of business facilities, equipment and
collection, handling, transportation, storage, treatment, recycling, disposal
and other operations in order to review compliance with the Agreement and all
federal, state and local laws, rules, regulations and Environmental Laws.

(c) Monthly Data Reporting. In addition to any other reporting obligations
required under this Agreement, Contractor agrees that it will submit a monthly
waste reduction data report in the event Contractor performs materials handling
and/or collection services. Said report must be in the designated format and
include, but may not be limited to, all specified waste generation, materials
recovery and other data types as specified by the applicable Scope of Work.
Wal-Mart reserves the right, at its sole discretion, to alter the reporting
criteria, frequency and due date at any time during the term of the applicable
Scope of Work. In addition, Wal-Mart may, at its discretion, request additional
information-specific reports. Additional obligations within this section
include, but may not be limited to:

(i) Contractor must implement those quality assurance procedures necessary to
ensure said data is (a) accurate, (b) complete, (c) submitted on designated due
date, and (d) in the format specified in Scope of Work. If the use of
subcontractors is authorized to perform Services within a particular Scope of
Work, it is the responsibility of the contractor to ensure said data received
from those subcontractors meet the same quality specifications

(ii) Wal-Mart reserves the right, to request a submission/correction should it
detect an error, need data clarification, have additional question(s) and/or any
further data reporting matter(s) not requested in this section. All
submittal/correction shall be submitted to Wal-Mart within two (2) business day,
unless otherwise directed at the discretion of Wal-Mart.

(iii) Should required data, not meet those expectations listed therein,
Contractor will be considered in breach of contract and subject to requirements
there in.

 

8. COMPLIANCE AUDIT AND SELF-CERTIFICATION-REQUIREMENTS:

Contractor hereby agrees to fully comply with all legal requirements and
standards of its industry, including without limitation strict compliance with
all applicable federal, state and local laws, ordinances, statutes, rules, and
regulations relating to the performance of the Services, including without
limitation, all Environmental Laws, disposal restrictions, franchise/flow
control agreements, and any other legal mandate set forth by agencies having
jurisdiction over the operational components in any Scope of Work attached to
this Agreement. In addition to any other audit requirements specified elsewhere
in this Agreement or applicable Scope(s) of Work, Contractor, and all of its
subcontractors; including transportation companies, processors, brokers and any
other service providers engaged by Contractor to carry out the Services, shall,
at their own expense, be subject to full compliance audits.

 

5



--------------------------------------------------------------------------------

   Contract Number:   

 

 

(a) Contractor Audit Requirements. Contractor shall comply with the following
minimum audit requirements:

(i) At Wal-Mart’s discretion, but no more frequently than once during each
calendar year during the term of this Agreement, Contractor shall at its own
expense, be subject to and shall reasonably cooperate with a compliance audit.
At Wal-Mart’s discretion and approval, the audit shall be performed either by
Wal-Mart representative(s), a Wal-Mart-chosen audit firm or a third-party
auditor selected by Contractor, provided such auditor has experience with, and
is trained in, environmental compliance auditing and, if applicable to the
Services, hazardous materials transportation compliance. Should Wal-Mart elect
to have Contractor select the third-party auditor, the audit shall commence,
within thirty (30) working days after Contractor receives Wal-Mart’s written
request, and Wal-Mart may, at its sole discretion and at any time after
requesting an audit, suspend the Services pending the completion of any such
audit Contractor shall use its best efforts to have the audit completed within
sixty (60) days after commencement.

(ii) The audit shall, at a minimum, include: (a) a review of Contractor’s
policies, practices and procedures, related to compliance and execution of
policies and procedures related to the Services; (b) Contractors practices and
procedures to monitor and evaluate the compliance of its subcontractors related
to the Services; and (c) validation of all subcontractor self-certification
statements.

(iii) Within sixty (60) days after completion of the audit, Contractor shall
execute and deliver to Wal-Mart, Contractor’s Audit Certification Statement
confirming that the audit is complete and certifying that Contractor has either
taken appropriate and timely actions, or developed a plan for doing so, to
promptly remediate all issues or deficiencies identified in the audit. If
Contractor declines or fails to address any issue or deficiency identified in
the audit, the Contractor Audit Certification Statement shall also state the
basis for such decision. The Contractor Audit Certification Statement shall be
signed by a responsible corporate official and Contractor shall provide copies
of the Contractor Audit Certification Statement to Wal-Mart in accordance with
Section 19 below, and to the Sr. Director, Environmental, Health and Safety
Compliance. Contractor shall retain all Contractor Audit Certification
Statements on file during the term of this Agreement and for three (3) years
after termination.

(b) Subcontractor Self-Certification. Notwithstanding any other provisions in
this Agreement, Walmart may, at its sole discretion, allow Contractor to enter
into contracts with subcontractors as needed to perform Services under this
Agreement or any applicable Scope of Work. Engagement of subcontractors shall in
no way relieve Contractor of responsibility for compliance in accordance with
this Agreement or any Scope of Work. At a minimum, Contractor shall, at its own
expense, obtain a subcontractor Compliance Self-Certification Statement from
each of its subcontractors within three (3) months of signing this Agreement or
thirty (30) days after hiring a subcontractor, signed by a responsible official
of subcontractor, certifying that subcontractor is aware of the legal/regulatory
requirements applicable to performance of the Services and that subcontractor
has programs, policies and/or procedures in place to ensure compliance with such
requirements. Contractor shall forward copies of the signed Subcontractor
Compliance Self-Certification Statement to Wal-Mart in accordance with
Section 19 below and shall reference the Agreement and the particular Scope(s)
of Work to which it pertains. Contractor shall immediately discontinue the use
of any subcontractor that has not timely provided a signed Subcontractor
Compliance Self-Certification Statement until such time as it is submitted by
the subcontractor.

(c) Notification of Non-Compliance. Within forty-eight (48) hours of receipt of
a notice of violation, citation or other notice of noncompliance from a
regulatory entity related to the performance of Services, Contractor shall
notify Wal-Mart in writing and by telephone. Contractor shall provide Wal-Mart,
upon request, copies of any documentation, electronic communication, or other
communication relating to any non-compliance condition(s), including, but not
limited to, notices of violations, work site enforcement actions, or
investigations conducted by any other federal, state or local agency or
authority, its agents, or employees related to the Services.

 

6



--------------------------------------------------------------------------------

   Contract Number:   

 

 

9. INDEMNIFICATION

Contractor shall at all times indemnify, defend and hold harmless Wal-Mart and
any subsidiaries and affiliates, and its and their respective successors,
assigns, transferees, officers, directors, agents and employees (“Indemnified
Parties”) against and from any and all lawsuits, claims, actions, expenses
(including reasonable attorney’s fees and costs), damages (including punitive,
consequential, and exemplary damages), obligations, fines, personal injury (even
if solely emotional in nature), death and damage to property (“Claims”) to the
extent arising out of or related to: (a) the acts, omissions, negligence or
willful misconduct of Contractor, its employees, agents, representatives,
suppliers, or subcontractors in connection with the provision of the Services;
(b) Contractor’s breach, violation or default of this Agreement; (c) any lien,
security interest, claim or encumbrance in favor of any person or entity by
reason of having provided labor, materials or equipment relating to the
Services; (d) any violation of Environmental or Immigration Laws by Contractor,
its employees, agents, representatives, suppliers or subcontractors; (e) any
“release” or “threatened release” of contaminants, wastes, hazardous materials,
oil or radioactive materials from any Wal-Mart Site as a result of or connected
with Contractor’s performance of the Services, even if not discovered or alleged
until after the termination of this Agreement, except for such Claims to the
extent they arise out of the negligence or willful misconduct of the Indemnified
Parties; or (f) any liability arising from Contractor’s or a third party’s acts
or omissions during the collection, transportation, storage, treatment,
recycling, or disposal of any Contaminant. The provisions of this Paragraph
shall survive cancellation, termination, or expiration of this Agreement and
until all matters are fully and finally barred by applicable law.

The Indemnified Parties shall notify Contractor of the assertion, filing or
service of any Claims that are or may be covered by this indemnity; and
Contractor shall immediately take such action as may be necessary or appropriate
to protect the Indemnified Parties’ interests. If the indemnified Parties, in
their reasonable discretion, shall determine that counsel Contractor has
selected has not or cannot adequately represent the indemnified Parties’
interests or appears unwilling or unable to do so, the Indemnified Parties may
replace such counsel with other counsel of the Indemnified Parties’ own
choosing. In such event, any and all fees and expenses of the Indemnified
Parties’ new counsel, together with any and all expenses or costs incurred on
account of the change of counsel, shalt be paid or reimbursed by Contractor as
part of its indemnity obligation hereunder, The Indemnified Parties shall at all
times have the right to direct the defense of, and to accept or reject any offer
to compromise or settle, any Claims asserted against the Indemnified Parties.
Contractor’s indemnification obligations set forth in this Agreement (i) are
independent of, and will not be limited by, any insurance obligations in this
Agreement (whether or not complied with) or damages of benefit payable under
workers’ compensation or other statutes, and (ii) are not diminished or limited
in any way by any insurance carried in whole or in part by the indemnified
Parties, which shall in all cases function in excess of these indemnification
obligations.

This Section shall survive any termination of the parties’ relationship.

 

10. INSURANCE

Contractor shall keep in full force and effect certain minimum insurance
coverage as indicated below.

(a) Commercial General Liability. Contractor shall provide proof of commercial
general liability coverage that includes contractual and personal and
advertising injury coverage, covering claims for personal injury or damage to
property to the extent they arise out of any negligent act or omission of
Contractor or its respective employees, agents or subcontractors, with limits of
$2,000,000 per occurrence and $5,000,000 in aggregate, with certificate holder
named as Additional Insured as evidenced by attached endorsement or blanket
additional insured coverage provided by the policy. Defense costs shall not
apply against coverage limits.

(b) Statutory Workers’ Compensation Coverage and Employer’s Liability.
Contractor shall provide proof of statutory workers’ compensation coverage and
employer’s liability coverage in amounts as required by the state where the
Services are performed, with $1,000,000 in employers’ liability coverage and a
waiver of subrogation where permitted by law.

 

7



--------------------------------------------------------------------------------

   Contract Number:   

 

 

(c) Comprehensive Automobile and Vehicle Liability Insurance Coverage.
Contractor shall provide proof of comprehensive automobile and vehicle liability
insurance coverage that covers claims for injuries to members of the public
and/or damages to property of others arising from use of motor vehicles,
including on-site and off-site operations, and owned, non-owned, or hired
vehicles, with $1,000,000 per occurrence and $2,000,000 in aggregate, together
with any appropriate endorsements and coverage related to transportation of the
Materials, if applicable, with certificate holder named as additional insured as
evidenced by attached endorsement or blanket additional insured coverage
provided by the policy. Defense costs shall not apply against coverage limits.

Contractor’s insurance shall be considered primary, non-contributory and not
excess coverage. Contractor shall waive all rights of subrogation against
Wal-Mart, its officers, directors and employees.

Contractor will provide at least thirty (30) days’ written notice prior to any
cancellation of any policy of insurance maintained hereunder, and each such
policy shall obligate the insurer to provide at least thirty (30) days’ written
notice to Wal-Mart in advance of any such contemplated cancellation or
termination. In the event that any insurance policy is canceled, Wal-Mart will
have the right, but not the obligation, to cancel this Agreement immediately.

Contractor will provide Wal-Mart with copies of the endorsements listed in 10(a)
and 10(c) above evidencing Wal-Mart Stores, Inc. as an additional insured on the
policies. Contractor will have Wal-Mart listed as an additional insured as
follows: WAL-MART STORES, INC., ITS SUBSIDIARIES AND AFFILIATES, Attn: Insurance
Compliance, 702 S.W. 8th Street, Bentonville, AR 72716-0145. Copies of the
endorsements listed in 10(a) and 9(c), and a certificate evidencing the
requirements contained in this Section 10 must be provided to Wal-Mart at the
time of Contractor’s execution of this Agreement In addition, at Wal-Mart’s
request, Contractor will provide Wal-Mart with copies of the policies listed
above.

 

11. INDEPENDENT CONTRACTOR

Contractor certifies that it is an independent contractor. Neither Wal-Mart nor
Contractor has the right, and shall not seek, to exercise any control over the
other or its employees or agents. Contractor will solely control the work and
methodology of performing the Services, though the Services will be subject to
Wal-Mart’s general right of inspection. Neither Contractor nor its employees or
agents are entitled to receive any compensation or benefits that Wal-Mart may
provide to its employees. Each party will be solely responsible for hiring,
firing, promoting, demoting, determining rates of pay, benefits, and other terms
and conditions regarding its employees. Neither Contractor nor any of its
employees or agents may be considered. Wal-Mart’s agents or employees for any
purpose and have no authority to act on Wal-Mart’s behalf. Notwithstanding
anything in this Agreement to the contrary, Contractor acknowledges and agrees
that Wal-Mart reserves and will have the absolute right, as Wal-Mart deems
appropriate in the operation of its business, to limit or to exclude access of
any individual from a Site.

 

12. NON-EXCLUSIVE AGREEMENT

Wal-Mart retains the right to contract with others for the same or similar work
as the Services, including, without limitation, competitors of Contractor
operating in the same market as Contractor. Wal-Mart may assign work to others
as it determines necessary while assigning no work to Contractor under this
Agreement.

 

13. TOTAL AGGREGATE BUSINESS

Contractor shall promptly notify Wal-Mart in writing if the business it
currently conducts with Wal-Mart constitutes more than twenty percent (20%) of
its total revenues. Wal-Mart may request at any time, and Contractor shall
provide, a statement from Contractor which specifies the percentage of its total
revenues for any relevant time period from Services provided to Wal-Mart or any
of its subsidiaries.

 

8



--------------------------------------------------------------------------------

   Contract Number:   

 

 

14. CROSS DEFAULT

If Contractor is in material breach of this Agreement or any Scope of Work,
Contractor shall be deemed to be in material breach of any other contract that
Contractor may have with Wal-Mart or any of its affiliates. If Contractor is in
material breach of any other contract that it has with Wal-Mart or any of its
affiliates, Contractor shall be deemed to be in material breach of this
Agreement and all of the Scopes of Work then outstanding. In each case, Wal-Mart
may pursue against Contractor any and all remedies that Wal-Mart has at law or
in equity.

 

15. EQUIPMENT

Contractor shall not use any Wal-Mart equipment in any way unless Wal-Mart
consents in advance to the use of such equipment. Contractor accepts full
responsibility for, and agrees to indemnify Wal-Mart against any and all Claims
resulting from Contractor’s use of any equipment. Upon the termination or
expiration of any Scope of Work or this Agreement, Contractor shall remove from
any Site all of Contractor’s equipment, supplies and property and shall repair
any and all damage Contractor has caused to any Wal-Mart Site or equipment. If
Contractor fails to remove such property or equipment within fifteen (15) days
after termination or expiration, all such property, excluding hazardous
materials, will be deemed abandoned by Contractor and, at Wal-Mart’s sole
option, will become Wal-Mart property.

 

16. SUBCONTRACTORS

Contractor shall not subcontract or delegate to any person the right or
obligation to perform any Services without Wal-Mart’s prior written consent. Any
attempt by Contractor to subcontract the Services without such consent will be
void.

In the event Wal-Mart consents to Contractor’s use of any subcontractor to
perform Services under this Agreement, Contractor hereby agrees that such
subcontractor will be bound by the terms and conditions of this Agreement as
evidenced by a signed agreement with the subcontractor, a copy of which shall be
provided to Wal-Mart. In no event will Wal-Mart be liable to such third parties
for any breach at the agreement between Contractor and the third party.
Wal-Mart’s approval of subcontractors shall in no way relieve Contractor of
responsibility for performance of all Services in accordance with this
Agreement. Contractor shall accept managerial responsibility and liability for
the performance or non-performance of subcontractors under this Agreement.

Upon request Contractor shall provide the subcontractors’ proof of insurance as
required by Section 10 of this Agreement. Contractor shall not allow its
subcontractors to assign any Services under this Agreement to any other party
without Wal-Mart’s express written consent.

Prior to any proposed subcontractor performing Services, Wal-Mart shall evaluate
such subcontractor for I-9 compliance purposes. Contractor shall submit
information to Wal-Mart as Wal-Mart deems reasonably necessary to evaluate
proposed subcontractor(s). Information needed for subcontractor evaluation may
include, but shall not be limited to: (a) a description of the Services to be
performed by the subcontractor; and (b) subcontractor’s contact information
(including e-mail address). At its option, Wal-Mart may require Contractor to
direct its proposed subcontractors to register on Wal-Mart’s electronic
compliance review portal or allow Contractor to enter data into the portal for
its subcontractors. If Contractor enters data on behalf of its subcontractors,
Contractor will also be required to upload the paper copy into the electronic
portal immediately. Contractor may use only those subcontractors approved
through the electronic compliance review portal, except as otherwise provided in
this Agreement. Wal-Mart shall have the right to and may withdraw its approval
of certain subcontractors for the performance of Services without limitation.
Should that happen, Contractor shall receive written notice from Wal-Mart of
such withdrawal, of approval, and shall be required to immediately take all
actions necessary to prevent the subcontractor(s) from performing Services at
any facility covered by this Agreement.

 

9



--------------------------------------------------------------------------------

   Contract Number:   

 

 

17. LIMITATION OF DAMAGES

Wal-Mart shall not be liable to Contractor for indirect, punitive, exemplary,
incidental, consequential, or special damages, including lost profits, lost
income, lost revenues, business interruption or lost business arising out of the
Agreement or any Scope of Work or the transactions or relationship between the
Parties contemplated under this Agreement or any Scope of Work, even if Wal-Mart
has been advised of the possibility of the damages and regardless of any prior
course of dealing between the Parties.

 

18. LIENS

Contractor may not cause any encumbrance to attach to or upon any Walmart
buildings, common areas, land, or improvements because of any act or omission of
Contractor, its subcontractors, agents, employees, or representatives. Failure
to discharge or bond/insure over any encumbrance within fifteen (15) business
days following its filing is a material breach of this Agreement. In addition to
any right or remedy Wal-Mart may have for the material breach, Wal-Mart may bond
or pay the encumbrance for Contractor’s account without inquiring into the
validity of the encumbrance. If Wal-Mart elects to pay the encumbrance,
Contractor will reimburse Wal-Mart, upon demand by Wal-Mart, the amount Wal-Mart
paid, plus an additional ten percent (10%) administrative fee, plus interest.
Interest will accrue at the lesser of one and five percent (5%) per annum or the
maximum amount allowed by law beginning on the day Wal-Mart bonds or pays the
encumbrance and continuing until Contractor reimburses Wal-Mart the entire
amount Wal-Mart paid, plus the administrative fee and any interest accrued.

 

19. NOTICES

All notices and other communications required or permitted to be given under
this Agreement shall be in writing and shall be mailed by certified or
registered mail, return receipt requested and postage prepaid, or by Federal
Express, or similar overnight delivery service, addressed to the individuals
indicated below. Notice will be deemed given upon receipt.

 

If to Wal-Mart:      

 

      (Facility Name)       Attn:                                     
                                         
                                                                (Facility
Manager’s Name)       1300 SE 10th Street, Dept. 8981       Bentonville,
Arkansas 72716-0605       (Facility Address)    With a copy to:       Wal-Mart
Stores, Inc.       Environmental, Safety & Health Compliance       Attn:
Director       508 SW 8th Street, MS 0505       Bentonville, Arkansas 72716-0550
      Phone No.:       Fax No.:    If to Contractor:      

Quest Resource Management Group

     

6175 MAIN ST SUITE 420 FRISCO, TX 75034

      Attn: Brian Dick                                 
                                         
                                                 
Phone: 877 321 1811                                
                                                                              
      FAX No. 972 464 0015                                    
                                                                         

 

10



--------------------------------------------------------------------------------

   Contract Number:   

 

 

20. ASSIGNMENT; BENEFIT; BINDING EFFECT

Except as provided in this paragraph, neither party shall assign this Agreement,
any Scope of Work or any interest in either of them without the other party’s
prior written consent, which will not be unreasonably withheld or delayed. Any
change in the direct or indirect ownership or control of more than fifty percent
(50%) of the outstanding stock or ownership interests of a party during any
twelve (12) consecutive calendar month period shall be deemed an assignment for
purposes of this Agreement. Wal-Mart, in its sole discretion and without
Contractor’s consent, may assign this Agreement or any Scope of Work to a
subsidiary or affiliate. This Agreement (including all Scopes of Work) shall
inure to the benefit of, and be binding upon, the parties to this Agreement and
their respective successors and permitted assigns. Contractor shall not sell,
lease, transfer, assign or convey in any manner the supplier number created by
Wal-Mart and given to Contractor.

 

21. GOVERNING LAW; VENUE; STATUTE OF LIMITATIONS

This Agreement, all Scopes of Work, and any and all disputes arising from or
relating to them, shall be governed by, enforced and construed in accordance
with the laws of the State of Arkansas without regard to the internal law of
Arkansas regarding conflicts of laws. The parties mutually consent and submit to
the jurisdiction of the federal and state courts of Arkansas, and agree that any
action, suit, or proceeding concerning this Agreement or any Scope of Work shall
be brought only in the federal or state courts of Arkansas. The parties agree
that they will not raise in connection with any such suit, action or proceeding
brought in any federal or state court of Arkansas, any defense or objection
based upon lack of personal jurisdiction, improper venue, and/or inconvenience
of forum. Any legal action brought by either party with respect to this
Agreement or any Scope of Work shall be filed in one of the above referenced
jurisdictions within two (2) years after the cause of action arises or it shall
be deemed forever waived. The Parties acknowledge that they have read and
understand this clause and agree willingly to its terms.

 

22. NO BUSINESS GUARANTEE

Wal-Mart has no obligation to provide any minimum amount of business to
Contractor, and no person has authority to make any representations or promises
of business to Contractor on Wal-Mart’s behalf or about Wal-Mart’s intentions or
expectations of renewing or extending this Agreement or any Scope of Work or
providing any present or future business to Contractor, except as may be
contained in writing and signed by an officer of Wal-Mart. Any expenditures,
investments, or commitments made by Contractor in reliance on any present or
future business from Wal-Mart pursuant to this Agreement, any Scope of Work or
otherwise are done at Contractor’s own risk and without any obligation
whatsoever from Wal-Mart.

 

23. ATTORNEY’S FEES

In the event either Party brings any action or proceeding against the other
under this Agreement or any Scope of Work, each Party will be responsible for
its own attorney’s fees, costs, and expenses.

 

24. SURVIVAL OF PROVISIONS

The expiration or termination of this Agreement or any Scope of Work shall not
affect the provisions, and the rights and obligations set forth therein, which
either (i) by their terms state or evidence the intent of the parties that the
provisions survive the expiration or termination, or (ii) must survive to give
effect to the provisions.

 

25. COUNTERPARTS

This Agreement and any Scopes of Work may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which, together, shall
constitute one and the same instrument. This Agreement and any Scopes of Work
may be executed by one or more parties using an electronic signature, which the
parties agree shall be binding for all purposes and shall constitute an original
signature.

 

11



--------------------------------------------------------------------------------

   Contract Number:   

 

 

26. AMENDMENT AND MODIFICATION

No modification of this Agreement shall be valid or binding unless such
modification is in writing, duly dated and signed by both parties. Any change in
the scope of the Services will be a modification of this Agreement only as to
such Scope of Work and none of the other terms and conditions of this Agreement
will be affected.

 

27. NON-WAIVER

If either party fails to give notice or enforce any right under this Agreement
or any Scope of Work, the failure shall not constitute a waiver of the right,
unless the parties reduce the waiver to writing and the waiving Party signs the
writing. If a Party waives its right in writing, the waiver shall not constitute
a waiver of any other right or of a subsequent violation of the same right.

 

28. CONFIDENTIAL INFORMATION

Each party acknowledges that the other party is the owner of valuable trade
secrets and other confidential information and such other like information which
is licensed from third parties Each party will treat as strictly confidential
and will not use for its own purposes or for third parties or divulge or permit
to be divulged to or examined or copied by others, all information and data
obtained by such party in connection with this Agreement or otherwise: (a) which
are confidential or proprietary to the other party; (b) which relate to the
operations, policies, procedures, techniques, accounts and personnel of the
party; and (c) which are confidential or proprietary to a third party and which
are in the possession, custody or control of the other party. Each party
recognizes that this obligation applies not only to technical information,
designs and marketing, but also to any business information that the other party
treats as confidential. Any information that is not readily available to the
public shall be considered to be a trade secret and confidential, except for
(i) information that is or becomes part of the public domain without breach by
the receiving party, its employees or agents, of its/their obligations under
this Agreement; (ii) information that the receiving party acquired or acquires
without obligation of confidentiality from third parties that did not acquire
the same directly or indirectly from the disclosing party; (iii) information
that was in the possession of the receiving party prior to its disclosure by the
disclosing party as can be demonstrated by prior written records; or
(iv) information that the receiving party is required by law to disclose,
provided the disclosing party is given an opportunity to seek a protective order
prior to the disclosure of such information. The receiving party shall in all
cases have the burden of establishing that any item of confidential information
comes within one of the foregoing exceptions. Upon termination of this Agreement
for any reason, Contractor shall return all items belonging to Wal-Mart and all
copies of documents containing Wal-Mart’s trade secrets, confidential
information, knowledge, data or know-how in Contractor’s possession or under its
control. In the event of a breach or threatened breach of the provisions of this
paragraph, each party will be entitled to an injunction restraining such breach
or threatened breach without having to prove actual damages or threatened
irreparable harm. Such injunctive relief as such party may obtain will be in
addition to all of the rights and remedies available at law and in equity. This
paragraph will survive termination of this Agreement

 

29. OWNERSHIP; USE OF WORK PRODUCT

All maps, drawings, original boring logs, field data, laboratory test data and
results, portions of samples, calculations, estimates and other documents
prepared by Contractor as instruments of services shall become the property of
Wal-Mart. Contractor retains the right of ownership with respect to any
generalized use of any patentable or copyrightable concepts in rendering of its
services. Contractor represents and warrants that the services provided under
this Agreement and that any materials supplied to Walmart do not infringe on the
rights of any third party, were not misappropriated from any third party, and
were not created based on misappropriated materials or information from any
third party. Contractor expressly agrees to release, indemnify and hold harmless
Walmart, its affiliates, representatives and, employees for, from, and against
any and all claims that Contractor has or may have violated any intellectual
property rights of a third party.

 

12



--------------------------------------------------------------------------------

   Contract Number:   

 

 

30. PUBLICITY

Contractor shall not without Wal-Mart’s prior written ‘approval, refer to
Wal-Mart or any of its subsidiaries in any prospectuses, proxy solicitations,
loan documents, purchase/sale documents, advertising, sales or marketing
documents or any other published communication or use, or allow to be used,
Wal-Mart’s name, logo, trademarks, service marks, patents, copyrights or trade
dress.

 

31. EXCUSE OF PERFORMANCE

No liability for breach of this Agreement will result from a reasonable delay in
performance or nonperformance caused by circumstances beyond the reasonable
control of the party failing to perform or whose performance is delayed
including, but not limited to, war, governmental regulations or control,
insurrection, riot, fire, explosion, flood, sabotage, inability to obtain any
material or services, acts of God, or any other cause beyond the reasonable
control of the party failing to perform or whose performance is delayed.

 

32. AUTHORITY; NO THIRD PARTY BENEFICIARIES

Contractor and Wal-Mart each represent that the individuals executing this
Agreement have the authority to bind the entities on behalf of which they sign.
The rights and remedies of each party are cumulative and not exclusive of any
rights and remedies which that party would otherwise have at law or in equity.
No third party beneficiaries are created by this Agreement or any Scope of Work,
except for the Indemnified Parties. To the extent allowed by law, if any
provision of this Agreement or Scope of Work is determined by law to be
unenforceable, the remainder may be enforced.

 

33. ENTIRE AGREEMENT

This Agreement, along with all Scopes of Work and any Exhibits and Attachments,
contains the entire agreement of the parties, and all prior communications, oral
or written, are without any force and effect as it is the specific intent of the
parties that this Agreement (including the Scopes of Work, Exhibits and
Attachments) alone sets forth the terms on which the parties have mutually
agreed.

Each party is signing this agreement on the date stated below.

 

Contractor                                    
                                                     Wal-Mart Stores, Inc.
By: /s/ Brian Dick                                
                                             
By: /s/ Richard S. Leahy                              
                                  
Printed Name: Brian Dick                               
                                  
Printed Name: Richard S. Leahy                             
                       Title: CEO                                   
                                                       
Title: V.P. EH&S Compliance                              
                         Date: 10/18/12                                   
                                                 
Date: 1/15/2013                                  
                                            
Wal-Mart Vendor No.:                                
                                      

 

13